EXHIBIT 10.02
FLEXTRONICS INTERNATIONAL USA, INC. THIRD
AMENDED AND RESTATED 2005 SENIOR MANAGEMENT
DEFERRED COMPENSATION PLAN
     1. Purpose.
          Flextronics International USA, Inc. (the “Company”) hereby amends and
restates in its entirety the Flextronics International USA, Inc. Second Amended
and Restated 2005 Senior Management Deferred Compensation Plan (as amended and
restated herein, the “Plan”). The Plan sets forth the terms of an unfunded
deferred compensation plan for a select group of management, highly compensated
employees, directors and persons who have been part of a select group of
management, highly compensated employees or directors of the Company who may
agree, pursuant to the Deferral Agreements, to defer certain compensation. It is
intended that the Plan constitute an unfunded “top hat plan” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan
shall be administered and construed in accordance with Section 409A of the Code
and any administrative guidance issued thereunder.
     2. Definitions.
          The following terms used in the Plan shall have the meanings set forth
below:
          (a) “Affiliate” means, with respect to the Company, any entity
directly or indirectly controlling, controlled by, or under common control with
the Company or any other entity designated by the Board in which the Company or
an Affiliate has an interest.
          (b) “Award Agreement” shall mean any agreement between the Company and
a Participant for the payment to the Participant of compensation that is
deferred under this Plan.
          (c) “Beneficiary” shall mean any person, persons, trust or other
entity designated by a Participant to receive benefits, if any, under the Plan
upon such Participant’s death. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or Plan Administrator.
          (d) “Board” shall mean the Board of Directors of FIL
          (e) “Change in Control” shall mean a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of its assets, within the meaning of Code Section 409A(a)(2)(A)(v) and Treasury
Regulations thereunder.
          (f) “Claimant” shall have the meaning set forth in Section 9(a).
          (g) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and Treasury Regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



          (h) “Committee” shall mean the Compensation Committee appointed by the
Board.
          (i) “Company” shall mean Flextronics International USA, Inc., and, for
purposes of determining the benefits provided under the Plan or as applicable
under ERISA or the Code, any successor to all or a major portion of the
Company’s assets or business that assumes the obligations of the Company, and
any other corporation or unincorporated trade or business that has adopted the
Plan with the approval of the Company, and is a member of the same controlled
group of corporations or the same group of trades or businesses under common
control (within the meaning of Code Sections 414(b) and 414(c) as modified by
Code Section 415(h)) as the Company, or an affiliated service group (as defined
in Code Section 414(m)) which includes the Company, or any other entity required
to be aggregated with the Company pursuant to regulations under Code Sections
414(o) and 409A or any other affiliated entity that is designated by the Company
as eligible to adopt the Plan.
          (j) “Deferral Account” shall mean the recordkeeping account, and any
sub-accounts if determined by the Committee or the Plan Administrator to be
necessary or appropriate for the proper administration of the Plan, established
and maintained by the Company in the name of a Participant as provided in
Section 4(c) for compensation payable to a Participant pursuant to a Deferral
Agreement.
          (k) “Deferral Agreement” shall mean an agreement executed by the
Participant and the Company, in such form as approved by the Committee or the
Plan Administrator, and as may be revised from time to time with respect to any
one or more Participants by or at the direction of the Committee or Plan
Administrator, whereby (A) the Participant (i) agrees to receive certain types
of compensation in the future pursuant to the provisions of this Plan,
(ii) elects to defer future compensation such Participant would otherwise be
entitled to receive in cash from the Company, including an amount or percentage
of compensation to be deferred, and/or (iii) makes such other elections as are
permitted and provides such other information as is required under the Plan, and
(B) the Participant specifies a schedule according to which the Participant will
receive payout of his or her compensation that is payable in the future under
this Plan. Each Deferral Agreement shall be consistent with this Plan and shall
incorporate by its terms the provisions of this Plan.
          (l) “Deferral Day” shall mean, for each Participant, the day on which
the Company is required, by the terms of the applicable Deferral Agreement form
or any other agreement between the Participant and the Company, to credit an
amount to the Participant’s Deferral Account under this Plan.
          (m) “Disabled” shall mean a Participant who (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant’s employer. This definition shall be construed and
administered in accordance with the requirements of Code Section 409A(a)(2)(C)
and Treasury Regulations thereunder.

-2-



--------------------------------------------------------------------------------



 



          (n) “ERISA” shall have the meaning set forth in Section 1.
          (o) “Fair Market Value” shall mean, on a given date of valuation,
(i) with respect to any mutual fund, the closing net asset value as reported in
The Wall Street Journal with respect to the date of valuation and (ii) with
respect to a security traded on a national securities exchange or the NASDAQ
National Market, the closing price on the date of valuation as reported in The
Wall Street Journal.
          (p) “FIL” shall mean Flextronics International Ltd.
          (q) “Hypothetical Investments” shall have the meaning set forth in
Section 4(d).
          (r) “Manager” shall have the meaning set forth in Section 4(d).
          (s) “Officers” shall have the meaning set forth in Section 8(b)(ii).
          (t) “Participant” shall mean a present or former employee of the
Company who participates in this Plan and any other present or former employee
designated from time to time by the Committee.
          (u) “Plan” shall mean this Flextronics International USA, Inc. Third
Amended and Restated 2005 Senior Management Deferred Compensation Plan.
          (v) “Plan Administrator” shall mean the Plan Administrator, if any,
appointed pursuant to Section 3(a).
          (w) “Released Party” shall have the meaning set forth in
Section 8(b)(iii).
          (x) “Separation from Service” shall mean a Participant’s separation
from service from the Company within the meaning of Code
Section 409A(a)(2)(A)(i) and Treasury Regulations thereunder.
          (y) “Share Award Deferral” shall have the meaning set forth in
Section 4(l).
          (z)
          (aa) “Specified Employee” shall mean a key employee (as defined in
Code Section 416(i) without regard to paragraph 5 thereof) of FIL, for so long
as any of its stock is publicly traded on an established securities market or
otherwise. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(i) and Treasury Regulations
thereunder.
          (bb) “Stock Unit” shall mean compensation in the form of a vested or
unvested right to receive shares of FIL in the future.

-3-



--------------------------------------------------------------------------------



 



          (cc) “Trust” shall mean any trust or trusts established or designated
by the Company pursuant to Section 5(a) to hold assets in connection with the
Plan.
          (dd) “Trustee” shall have the meaning set forth in Section 5(a).
          (ee) “Unforeseeable Emergency” shall mean a severe financial hardship
to a Participant resulting from an illness or accident of the Participant, the
Participant’s Spouse, the Participant’s beneficiary, or a dependent (as defined
in Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This definition shall be construed and administered in accordance
with the requirements of Code Section 409A(a)(2)(B)(ii) and Treasury Regulations
thereunder.
     3. Authority and Administration of the Committee and Plan Administrator.
          (a) Authorization of Committee or Plan Administrator. The Committee
shall administer the Plan and may select one or more persons to serve as the
Plan Administrator. The Plan Administrator shall have authority to perform any
act that the Committee is entitled to perform under this Plan, except to the
extent that the Committee specifies limitations on the Plan Administrator’s
authority. The initial Plan Administrator shall be the Company’s Chief Financial
Officer. Any person selected to serve as the Plan Administrator may, but need
not, be a Committee member or an officer or employee of the Company. However, if
a person serving as Plan Administrator or a member of the Committee is a
Participant, such person may not decide or vote on a matter affecting his
interest as a Participant.
          (b) Administration by Committee or Plan Administrator. The Committee
or Plan Administrator shall administer the Plan in accordance with its terms,
and shall have all powers necessary to accomplish such purpose, including the
power and authority to reasonably construe and interpret the Plan, to reasonably
define the terms used herein, to reasonably prescribe, amend and rescind rules
and regulations, agreements, forms, and notices relating to the administration
of the Plan, and to make all other determinations reasonably necessary or
advisable for the administration of the Plan. The Committee or Plan
Administrator may appoint additional agents and delegate thereto powers and
duties under the Plan.
     4. Deferral Agreements, Deferral Accounts and Share Award Deferrals.
          (a) Deferral Agreement. The Company and any Participant may agree to
defer all or a portion of his or her compensation, under the terms provided in
any Deferral Agreement form provided to the Participant in accordance with the
Plan, by executing a completed Deferral Agreement. An election to defer
compensation for a taxable year pursuant to a Deferral Agreement must be made
not later than the close of the preceding taxable year, or at such other time
provided in Treasury Regulations issued under Code Section 409A (or earlier date
specified in the applicable Deferral Agreement form); provided that, in the case
of the first year in which a Participant becomes eligible to participate in the
Plan within the meaning of Code Section 409A and applicable administrative
guidance, such election may be made with respect to compensation paid for
services to be performed subsequent to the election within 30 days after the
date the Participant becomes eligible to participate in the Plan (or earlier
date

-4-



--------------------------------------------------------------------------------



 



specified in the applicable Deferral Agreement form); and, in the case of any
performance-based compensation based on services performed over a period of at
least 12 months, such election may be made no later than 6 months before the end
of the period (or the earliest of such date, the day immediately prior to the
date such compensation has become reasonably ascertainable, and the date
specified in the applicable Deferral Agreement form) provided that the
Participant is continuously employed from the date that the applicable
performance criteria are established through the date of the election. Different
Deferral Agreements may be used for different components of compensation payable
for a single service period. Each Deferral Agreement form shall establish for
each Participant the amount and type of compensation that may or shall be
deferred pursuant to the Plan and such determination will be reflected on the
relevant Deferral Agreement form, and may establish maximum or minimum amounts
of aggregate deferrals that may be elected for a Participant. A Participant
shall not be entitled to vary any term that is set forth in the Deferral
Agreement form except to the extent that the form of Deferral Agreement itself
permits variations.
          (b) Code Section 409A Transition Rules. The Committee or Plan
Administrator, in its sole and absolute discretion, may offer to any Participant
the option to make new elections in 2008 as to time and form (but not medium) of
payment for deferrals of compensation that would not otherwise be payable under
the Plan in 2008 (as applicable), provided the elections are consistent with the
requirements of Code Section 409A. Any elections made under this Section shall
be administered by the Committee or the Plan Administrator in accordance with
applicable administrative guidance under Code Section 409A.
          (c) Establishment of Deferral Accounts. The Committee or Plan
Administrator shall establish a Deferral Account for each Participant. Each
Deferral Account shall be maintained for the Participant solely as a bookkeeping
entry by the Company to evidence unfunded obligations of the Company. The
Participant shall be 100% vested in the Participant’s Deferral Account at all
times, except to the extent otherwise specified in the applicable Deferral
Agreement or in any other agreement between the Company and the Participant. The
provisions with respect to vesting in any such Deferral Agreement or other
agreement shall be incorporated in this Plan and given effect as if fully set
forth herein. A Participant’s Deferral Account shall be credited with the
amounts required to be credited to the Participant’s Deferral Account pursuant
to the Participant’s initial Deferral Agreement or pursuant to any subsequent
Deferral Agreement entered into by that Participant and the Company, in each
case, less the amount of federal, state or local tax required by law to be
withheld with respect to such amounts, unless such withholding is provided from
another source, and shall be adjusted for Hypothetical Investment results as
described herein.
          (d) Hypothetical Investments and Managers. Subject to the provisions
of Section 4(g), amounts credited to a Deferral Account shall be deemed to be
invested in one or more hypothetical investments (“Hypothetical Investments”).
Each Participant may select an investment manager from a list selected from time
to time by the Committee or Plan Administrator (a “Manager”), who will then
select Hypothetical Investments on the Participant’s behalf. A Participant who
selects a Manager may select a successor Manager from such list of Managers from
time to time. Rather than appoint a Manager, a Participant may select
Hypothetical Investments on his or her own behalf. The Committee or Plan
Administrator may establish limitations on permissible allocations of Deferral
Accounts among groups of Hypothetical Investments. Except in accordance with
Section 4(l), no Hypothetical Investments may be made in any debt or equity
issued by FIL or its Affiliates.

-5-



--------------------------------------------------------------------------------



 



          (e) List of Hypothetical Investments and Managers. An initial list of
Managers and investments available for Hypothetical Investments shall be
established by the Board, the Committee or the Plan Administrator and each such
list shall be provided to each Participant in connection with the initial
Deferral Agreement. The Committee or Plan Administrator shall consider requests
from any Participant to add to the list of Managers, and shall satisfy such
requests if they are reasonably acceptable to the Committee or Plan
Administrator. The Committee or Plan Administrator may change or discontinue any
Hypothetical Investment or Manager if reasonably necessary to satisfy business
objectives of the Company or its Affiliates; provided that, following a Change
in Control, neither the Committee nor the Plan Administrator may change or
modify the investment options existing immediately prior to such Change in
Control in any manner that is adverse to the Participants.
          (f) Investment of Deferral Accounts. As provided in Section 4(d), each
Deferral Account shall be deemed to be invested in one or more Hypothetical
Investments as of the date of the deferral or credit, as the case may be. The
amounts of hypothetical income, appreciation and depreciation in value of the
Hypothetical Investments shall be credited and debited to, or otherwise
reflected in, such Deferral Account from time to time in accordance with
procedures established by the Committee or Plan Administrator. Unless otherwise
determined by the Committee or Plan Administrator, amounts credited to a
Deferral Account shall be deemed invested in Hypothetical Investments as of the
effective date of the credit.
          (g) Allocation and Reallocation of Hypothetical Investments. A
Participant, or a Manager who selects Hypothetical Investments for a
Participant, may allocate and reallocate amounts credited to a Participant’s
Deferral Account to one or more of the Hypothetical Investments authorized under
the Plan with such frequency as permitted by the Committee or Plan
Administrator. Subject to the rules established by the Committee or Plan
Administrator, a Participant or Manager may reallocate amounts credited to a
Participant’s Deferral Account to other Hypothetical Investments by filing with
the Committee or Plan Administrator a notice, in such form as may be specified
by the Committee or Plan Administrator. No Participant shall have the right, at
any time, to direct a Manager to enter into specific transactions in connection
with his or her Deferral Account; provided that this provision shall not
prohibit the Participant from communicating with the Manager regarding
Hypothetical Investments, including communication regarding preferred
Hypothetical Investment objectives. Each Manager shall have the power to acquire
and dispose of such Hypothetical Investments as the Manager determines necessary
in connection with its portfolio. The Committee or Plan Administrator may
restrict or prohibit reallocation of amounts deemed invested in specified
Hypothetical Investments or invested by specified Managers to comply with
applicable law or regulation.
          (h) No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Hypothetical Investments are
to be used for measurement purposes only. A Participant’s election of any such
Hypothetical Investments, the allocation of such Hypothetical Investments to his
or her Deferral Account, the calculation of additional amounts and the crediting
or debiting of such amounts to a Participant’s Deferral Account shall not be
considered or construed in any manner as an actual investment of his or her

-6-



--------------------------------------------------------------------------------



 



Deferral Account in any such Hypothetical Investments. In the event that the
Company or the Trustee, in its own discretion, decides to invest funds in any or
all of the Hypothetical Investments, no Participant shall have any rights in or
to such investments themselves. Without limiting the foregoing, a Participant’s
Deferral Account shall at all times be a bookkeeping entry only and shall not
represent any investment made on his or her behalf by the Company or the Trust.
The Participant shall at all times remain an unsecured creditor of the Company.
          (i) Forfeiture of Unvested Portions of Deferral Accounts Upon
Separation from Service. Upon a Participant’s Separation from Service, any
unvested portion of the Participant’s Deferral Account (excluding the portion,
if any, that vests as a result of such termination) shall be forfeited and
terminated in accordance with the applicable Deferral Agreement except as
otherwise determined by the Committee in its sole and absolute discretion.
          (j) Change in Law. If a future change in law would, in the judgment of
the Committee or Plan Administrator, likely accelerate taxation to a Participant
of amounts that would be credited to the Participant’s Deferral Account in the
future under the Participant’s Deferral Agreement , the Company and the
Participant will attempt to amend the Plan to satisfy the requirements of the
change in law and, unless and until such an amendment is agreed to, Company
shall cease deferrals under the Participant’s Deferral Agreement on the
effective date of such change in law; provided however, the Company shall not
cease deferrals if such cessation would violate the provisions of Code
Section 409A.
          (k) Separate Maintenance of Vested Subaccounts. The Committee or Plan
Administrator may, in its sole and absolute discretion, allow Participants to
defer portions of their base salary and/or cash bonuses to be earned after such
election under the Plan. If and when such deferrals are allowed and a
Participant elects to defer amounts of salary and/or cash bonus pursuant to a
Deferral Agreement that are vested at the time of the deferral, and other
amounts that are unvested are also deferred in accordance with the Participant’s
Deferral Agreement, a separate subaccount of the Participant’s Deferral Account
shall be established and maintained for the vested deferred salary and cash
bonus, and hypothetical earnings and losses thereon shall be recorded in such
separate subaccount.
          (l) Share Award Deferrals. Pursuant to an applicable Award Agreement,
compensation in the form of a Stock Unit may be deferred under this Plan (any
such deferral, a “Share Award Deferral”). If a Share Award Deferral is made for
a Participant, a separate subaccount of the Participant’s Deferral Account shall
be established and maintained in order to account for the Participant’s rights
under the Share Award Deferral, and any hypothetical earnings and losses thereon
shall be recorded in such separate subaccount. Any such subaccount shall be
unvested to the extent attributable to an unvested Stock Unit, and from the time
the Stock Unit vests shall be deemed to be invested solely in shares of FIL
stock. Notwithstanding any other provision of the Plan to the contrary, a
Participant shall not be entitled to reallocate any portion of a subaccount that
is deemed invested in a Stock Unit or FIL shares to another Hypothetical
Investment.

-7-



--------------------------------------------------------------------------------



 



     5. Establishment of Trust.
          (a) The Trust Agreement. The Company has entered into a Trust
Agreement for the Plan, providing for the establishment of a trust to be held
and administered by a trustee (the “Trustee”) designated in the Trust Agreement
(the “Trust”). The Trustee shall be the agent for purposes of such duties
delegated to the Trustee by the Committee or Plan Administrator as set forth in
the Trust Agreement. The Trust shall be irrevocable.
          (b) Funding the Trust. Except as otherwise provided in Section 5(d)
with respect to Share Award Deferrals, on the relevant Deferral Day, the Company
shall deposit into the Trust cash or other assets, as specified in the
applicable Deferral Agreement, equal to the aggregate amount required to be
credited to the Participant’s Deferral Account for that Deferral Day, less
applicable taxes required to be withheld, if any. The assets of the Trust shall
remain subject to the claims of the general creditors of the Company in the
event of an insolvency of the Company. Assets of the Trust shall at all times be
located within the United States.
          (c) Taxes and Expenses of the Trust. The Committee and the Plan
Administrator shall make all investment decisions for the Trust, and no
Participant shall be entitled to direct any investments of the Trust. All taxes
on any gains and losses from the investment of the assets of the Trust shall be
recognized by the Company and the taxes thereon shall be paid by the Company and
shall not be recovered from the Deferral Accounts or the Trust. The third-party
administrative expenses of the Plan and the Trust, including expenses charged by
the Trustee to establish the Trust and the Trustee’s annual fee per Deferral
Account, shall be paid by the Company, and shall neither be payable by Trustee
from the Trust nor reduce any Deferral Accounts; provided that any Managers’
fees or other expenses incurred with respect to particular Hypothetical
Investment or any asset of the Trust which corresponds to a particular
Hypothetical Investment shall be charged to the Deferral Account that is deemed
invested in such Hypothetical Investment. No part of the Company’s internal
expenses to administer the Plan, including overhead expenses, shall be charged
to the Trust or the Deferral Accounts.
          (d) Trust for Share Award Deferrals. In connection with a Share Award
Deferral, the Company shall be required to deposit shares of FIL into trust only
if required to do so under the terms of the applicable Award Agreement and in no
event earlier than the time that the related Stock Unit vests. If shares of FIL
are to be transferred into trust under a Share Award Deferral, the shares may be
transferred either into the Trust (as may be amended to provide for such
transfer) or into another trust established for the benefit of the Participants.
To the extent practicable, the terms of any trust used or established for a
Share Award Deferral shall resemble the terms of the Trust Agreement as of the
date hereof; provided that any FIL shares that FIL contributes to the trust
shall be subject to the claims of the general creditors of both the Company and
FIL and shall revert to FIL if they are not payable to a Participant upon
termination of the trust or (if earlier) at the time of the forfeiture of the
corresponding deemed investment in accordance with Section 4(i).
     6. Settlement of Deferral Accounts.
          (a) Payout Elections. The Company shall pay or direct the Trustee to
pay the net amount credited to a Deferral Account as specified in the
Participant’s Deferral Agreement or

-8-



--------------------------------------------------------------------------------



 



in an Award Agreement. The Committee or Plan administer may, in its sole
discretion, allow a Participant to redefer the payout of his Deferral Account
one or more times; provided, that (i) such redeferral may not take effect until
at least 12 months after the date on which such election is made; (ii) in the
case of an election related to any payment other than a payment that would be
made upon the Participant’s death, Disability, or the occurrence of an
Unforeseeable Emergency, the first payment with respect to which such election
is made must be deferred for a period of not less than 5 years from the date
such payment would otherwise have been made; and (iii) any election that would
affect a scheduled payout may be made not less than 12 months prior to the date
of the first scheduled payout date. The preceding restrictions on redeferrals
shall be construed and administered in accordance with the requirements of Code
Section 409A(a)(4)(C) and Treasury Regulations thereunder. No Participant shall
be entitled to accelerate the time or schedule of any payment under the Plan,
except where an acceleration would not result in the imposition of additional
tax under Code Section 409A.
          (b) Payment in Cash or Securities. The Company shall settle a
Participant’s Deferral Account, and discharge all of its obligations to pay
deferred compensation under the Plan with respect to such Deferral Account, by
payment of cash in an amount equal to (or, at the option of the Committee or
Plan Administrator, in marketable securities selected by the Committee or Plan
Administrator with a Fair Market Value equal to) the net amount credited to the
applicable Deferral Account; provided that a Hypothetical Investment of a
subaccount that is allocated to shares of stock of FIL in accordance with
Section 4(l) shall be settled only in shares of stock of FIL. Any such
distributions to a Participant shall reduce the Company’s obligations under the
Plan to such Participant. The Company’s obligation under the Plan may be
satisfied by distributions from the Trust.
          (c) Timing of Payments.
               (i) Payments in settlement of a Participant’s Deferral Account
shall be payable as set forth in the applicable Deferral Agreement, and no
earlier than the Participant’s Separation from Service, Disability, death, a
specified time (or pursuant to a fixed schedule) specified in the applicable
Deferral Agreement, Change in Control, or the occurrence of an Unforeseeable
Emergency. In the case of a Participant who is a Specified Employee, a payment
on account of Separation from Service may not be made before the date which is
6 months after the date of Separation from Service (or, if earlier, the date of
the Participant’s death). In such event, any payment (including a single lump
sum payment or any installment payments) that otherwise would have been payable
within such six (6) month period, will be accumulated and paid as soon as
administratively practicable after such six (6) month period, but no later than
90 days after such 6 months period (with the Plan Administrator retaining
discretion as to the specific payment date within that 90 day period). Any
payment election set forth in a Participant’ Deferral Agreement shall be
construed as prohibiting distributions that would otherwise be payable within
the six (6) month period following the Participant’s Separation from Service to
the extent, and only to the extent, required under the preceding two sentences.
               (ii) Payments in settlement of a Deferral Account shall be made
as soon as practicable after the date or dates (including upon the occurrence of
specified events), but no later than 90 days after the date or dates (with the
Plan Administrator retaining discretion as to the specific payment date within
that 90 day period), and in such number of installments as

-9-



--------------------------------------------------------------------------------



 



directed by the Participant in the Participant’s Deferral Agreement, unless
otherwise provided in this Section 6. All amounts needed for a payment shall be
deemed withdrawn from the Hypothetical Investments effective as of the payment
date. If a Participant has elected to receive installment payments, the amount
of the distribution payable is based upon the value of the Deferral Account at
the time of the installment payment date and shall act to reduce Hypothetical
Investments in the following order: (A) cash and money market accounts, and
(B) each other Hypothetical Investment on a pro rata basis, based on the value
of the Participant’s Deferral Account. For purposes of a redeferral election as
permitted under this Section 6, a right to receive installment payments shall be
treated as a right to receive a series of separate payments. If a Participant
has elected to receive partial payments of the amount in his or her Deferral
Account, unpaid balances shall continue to be deemed to be invested in the
Hypothetical Investments that such Participant or such Participant’s Manager has
designated pursuant to Section 4(d) or 4(g).
               (iii) In the event of a Participant’s death prior to the payment
of all net amounts credited to his or her Deferral Account, such amounts shall
be paid to the Participant’s designated Beneficiary in a single lump sum as soon
as practicable after the Participant’s death. If a Participant fails to
designate a Beneficiary or if all designated Beneficiaries predecease the
Participant or die prior to complete distribution of the Participant’s benefits,
the Participant’s designated Beneficiary shall be the executor or personal
representative of the Participant’s estate, if a probate proceeding is open at
the time for the distribution(s), and otherwise shall be the person(s) who would
be entitled to the distribution(s) under the Participant’s last will and /or
revocable trust (if such will distributes the residuary estate to such trust)
and otherwise to the person(s) who would inherit the Participant’s property
under the law of the Participant’s last domicile. If the Committee or Plan
Administrator has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee or Plan Administrator shall have the right,
exercisable in its discretion, to withhold such payments until this matter is
resolved to the Committee’s or Plan Administrator’s satisfaction. The payment of
benefits under the Plan to a Beneficiary shall fully and completely discharge
the Company from all further obligations under this Plan with respect to the
Participant, and such Participant’s interest in the Plan shall terminate upon
such full payment of benefits.
               (iv) Irrespective of any elections made by a Participant, if the
Committee or Plan Administrator, acting in good faith, determines that a
Participant has become Disabled, the net vested amount credited to a
Participant’s Deferral Account shall be paid out in a single lump sum to the
Participant.
          (d) Unforeseeable Emergency. Other provisions of the Plan
notwithstanding, if the Committee or Plan Administrator, acting in good faith,
determines that the Participant has an Unforeseeable Emergency, the Committee or
Plan Administrator shall direct the immediate lump sum payment to the
Participant of vested amounts that the Committee or Plan Administrator
determines to be necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Unforeseeable Emergency is or
may be relieved through reimbursement or compensation by insurance, any
additional compensation that is available due to the cancellation of a deferral
upon a payment due to an unforeseeable emergency, or otherwise or by liquidation
of the Participant’s assets (to the extent the liquidation of such assets would
not

-10-



--------------------------------------------------------------------------------



 



itself cause severe financial hardship). The preceding sentence shall be
construed and administered in accordance with the requirements of Code
Section 409A(a)(2)(B)(ii) and Treasury Regulations thereunder. If a Participant
has suffered an Unforeseeable Emergency, the Plan Administrator shall authorize
the cessation of deferrals by such Participant under the Plan.
          (e) Distribution upon Income Inclusion under Code Section 409A or to
Satisfy other Tax Obligations. If, for any reason, it has been determined that
the Plan fails to meet the requirements of Code Section 409A and the regulations
promulgated thereunder, the Committee or the Plan Administrator shall distribute
to the Participant the portion of the Participant’s Deferral Account that is
required to be included in income as a result of the failure of the Plan to
comply with the requirements of Code Section 409A and Treasury Regulations
promulgated thereunder. If, for any reason, it has been determined that state.
local or foreign tax obligations (including employment taxes and income tax at
source on wages) arise from a Participant’s participation in the Plan with
respect to an amount deferred under the Plan before the amount is paid or made
available to the Participant, the Committee or the Plan Administrator shall
distribute an amount to the Participant (either in the form of withholding
pursuant to provisions of applicable law or by distributions directly to the
Participant) to reflect such tax obligation, provided the amount so distributed
may not exceed the amount of such taxes due as a result of participation in the
Plan. Any distribution made to a Participant pursuant to this Section shall be
paid, to the extent possible, out of the vested portion of the Participant’s
Deferral Account.
          (e) Effect on Deferral Account. A Participant’s Deferral Account shall
be debited to the extent of any distributions to, or the tax withholding for the
benefit of, the Participant pursuant to this Section 6.
     7. Amendment and Termination.
          (a) Amendment. The Committee, Plan Administrator or the Board may,
with prospective or retroactive effect, amend or alter the Plan (i) if the
Internal Revenue Service determines that any amounts deferred under the Plan are
includible in the Participant’s gross income prior to being paid out to the
Participant, (ii) any time, if determined to be necessary, appropriate or
advisable in response to administrative guidance issued under Code Section 409A
or to comply with the provisions of Code Section 409A, or (iii) if no
Participant is materially adversely affected by such action with respect to
amounts required to be credited to the Participant’s Deferral Account under any
previously executed Deferral Agreement; provided that, upon an event described
in clause (i), the Company may accelerate distributions under this Plan but may
not otherwise alter any Participant’s rights under this Plan; provided further
that, following a Change in Control, the Plan will not be subject to amendment,
alteration, suspension, discontinuation or termination without the prior written
consent of each Participant who would be materially adversely affected by such
action; and provided further that, in each case, the Company may accelerate
distributions under this Plan only to the extent (if any) that doing so will not
result in the imposition of additional tax under Code Section 409A.
          (b) Termination. Notwithstanding any other provision to the contrary
and except as may otherwise be provided by the Committee or Plan Administrator,
the Plan shall terminate as soon as possible following the payment of all
amounts in respect of all Deferral Accounts.

-11-



--------------------------------------------------------------------------------



 



     8. General Provisions.
          (a) Limits on Transfer of Awards. Other than by will, the laws of
descent and distribution, or by appointing a Beneficiary, no right, title or
interest of any kind in the Plan shall be transferable or assignable by a
Participant (or the Participant’s Beneficiary) or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, levy, execution or other
legal or equitable process, nor subject to the debts, contracts, liabilities or
engagements, or torts of any Participant or the Participant’s Beneficiary. Any
attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take any
other action subject to legal or equitable process or encumber or dispose of any
interest in the Plan shall be void.
          (b) Waiver, Receipt and Release.
               (i) As between the Participant and the Company, a Participant and
the Participant’s Beneficiary shall assume all risk (other than gross negligence
of the Company or the Committee or Plan Administrator, or breach by the Company
of the terms of this Plan) in connection with the Plan, Trust design,
implementation or administration, Hypothetical Investment decisions made by the
Participant or the Participant’s Manager and the resulting value of the
Participant’s Deferral Account, the selection and actions of the Trustee or any
other third party providing services to the Company or the Trust in connection
with the Plan or Trust (including their administrative and investment expenses),
including any income taxes of the Participant or Participant’s Beneficiary
relating to or arising out of his or her participation in the Plan, and neither
the Company nor the Committee or Plan Administrator shall be liable or
responsible therefor other than as provided in Section 5(c); provided, however,
that the Company shall indemnify each Participant for any additional 20% tax
imposed under Code Section 409A and any additional interest resulting from an
inclusion in income under Code Section 409A as a result of any actions of the
Company in administering or carrying out the purposes of the Plan.
               (ii) As a condition of being a Participant in the Plan, each
Participant must sign a waiver (which may be a part of the Deferral Agreement)
releasing the Company and its Affiliates, the Committee, the Plan Administrator,
officers of the Company or its Affiliates (the “Officers”) and the Board from
any claims and liabilities regarding the matters to which the Participant has
assumed the risk as set forth in this Section. Payments (in any form) to any
Participant or Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims for compensation
deferred and relating to the Deferral Account to which the payments relate
against the Company or any Affiliate or the Committee or Plan Administrator, and
the Committee or Plan Administrator may require such Participant or Beneficiary,
as a condition to such payments, to execute a waiver, receipt and release to
such effect.
               (iii) As a condition of being a Participant in the Plan, each
Participant must sign a waiver releasing the Trustee and each of its Affiliates
(each, a “Released Party”) against any and all loss, claims, liability and
expenses imposed on or incurred by any Released Party as a result of any acts
taken or any failure to act by the Trustee, where such act or failure to act is
in accordance with the directions from the Committee or Plan Administrator or
any designee of the Committee or Plan Administrator.

-12-



--------------------------------------------------------------------------------



 



               (iv) Subject only to the Company’s indemnification of
Participants provided in Section 8(b)(i), each Participant agrees to pay any
taxes, penalties and interest such Participant or Beneficiary may incur in
connection with his or her participation in this Plan, and further agrees to
indemnify the Company and its Affiliates, the Committee, the Plan Administrator,
Officers, the Board and the Company’s agents for such taxes, penalties and
interest the Participant or Participant’s Beneficiary incurs and fails to pay
and for which the Company is made liable by the appropriate tax authority.
          (c) Unfunded Status of Awards, Creation of Trusts. The Plan is
intended to constitute an unfunded plan for deferred compensation and each
Participant shall rely solely on the unsecured promise of the Company for
payment hereunder. With respect to any payment not yet made to a Participant
under the Plan, nothing contained in the Plan shall give a Participant any
rights that are greater than those of a general unsecured creditor of the
Company.
          (d) Participant Rights. No provision of the Plan or transaction
hereunder shall confer upon any Participant any right or impose upon any
Participant any obligation to be employed by the Company or an Affiliate, or to
interfere in any way with the right of the Company or an Affiliate to increase
or decrease the amount of any compensation payable to such Participant. Subject
to the limitations set forth in Section 8(c) hereof, the Plan shall inure to the
benefit of, and be binding upon, the parties hereto and their successors and
assigns.
          (e) Tax Withholding. The Company shall have the right to deduct from
amounts otherwise credited to or paid from a Deferral Account any sums that
federal, state, local or foreign tax law requires to be withheld.
          (f) Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of laws to the extent not pre-empted by federal law.
          (g) Limitation. A Participant and the Participant’s Beneficiary shall
assume all risk in connection with (i) the performance of the Managers, (ii) the
performance of the Hypothetical Investments and (iii) the tax treatment of
amounts deferred under or paid pursuant to the Plan, and the Company, the
Committee, the Plan Administrator, and the Board shall not be liable or
responsible therefor.
          (h) Construction. The captions and numbers preceding the sections of
the Plan are included solely as a matter of convenience of reference and are not
to be taken as limiting or extending the meaning of any of the terms and
provisions of the Plan. Whenever appropriate, words used in the singular shall
include the plural or the plural may be read as the singular.
          (i) Severability. In the event that any provision of the Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of the Plan but shall be fully severable,
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.

-13-



--------------------------------------------------------------------------------



 



          (j) Status. The establishment and maintenance of, or allocations and
credits to, the Deferral Account of any Participant shall not vest in any
Participant any right, title or interest in or to any Plan or Company assets or
benefits except at the time or times and upon the terms and conditions and to
the extent expressly set forth in the Plan and in accordance with the terms of
any Trust.
          (k) Spouse’s Interest. The interest in the benefits hereunder of a
Participant’s spouse who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.
          (l) Successors. The provisions of the Plan shall bind the Company and
its successors.
     9. Claims Procedures.
     The procedures for filing claims for payments under the Plan are described
below:
          (a) Presentation of Claim. It is the intent of the Company to make
payments under the Plan without the Participant having to complete or submit any
claim forms. However, any Participant or Beneficiary who believes he or she is
entitled to a payment under the Plan may submit a claim for payment to the Plan
Administrator. Any claim for payments under the Plan must be made by the
Participant or his Beneficiary in writing and state the Claimant’s name and
nature of benefits payable under the Plan. The Claimant’s claim shall be deemed
to be filed when delivered to the Plan Administrator which shall make all
determinations as to the right of any person(s) to benefits hereunder. Claims
for benefits under this Plan shall be made by the Participant, his or her
Beneficiary or a duly authorized representative thereof (“Claimant”). If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the benefit or other determination desired by the
Claimant. The claim must be accompanied with sufficient supporting documentation
for the benefit or other determination requested by the Claimant.
          (b) Notification of Decision.
               (i) Claim for benefits other than upon Disability. If the claim
is wholly or partially denied, the Plan Administrator shall provide written or
electronic notice thereof to the Claimant within a reasonable period of time,
but not later than 90 days after receipt of the claim. An extension of time for
processing the claim for benefits is allowable if special circumstances require
an extension, but such an extension shall not extend beyond 180 days from the
date the claim for benefits is received by the Plan Administrator. Written
notice of any extension of time shall be delivered or mailed within 90 days
after receipt of the claim and shall include an explanation of the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to render the final decision.

-14-



--------------------------------------------------------------------------------



 



               (ii) Claim for benefits upon Disability. If the claim is wholly
or partially denied, the Plan Administrator shall provide written or electronic
notice thereof to the Claimant within a reasonable period of time, but not later
than 45 days after receipt of the claim. An initial extension of time for
processing the claim for benefits is allowable if necessary due to circumstances
beyond the Plan Administrator’s control, but such an initial extension shall not
extend beyond 30 days from the date the claim for benefits is received by the
Plan Administrator. Written notice of the initial extension of time shall be
delivered or mailed within 45 days after receipt of the claim and shall include
an explanation of the circumstances requiring the extension, the date by which
the Plan Administrator expects to render the final decision, the standards on
which entitlement to a benefit is based, unresolved issues that prevent a
decision and any additional information needed to resolve these issues. If prior
to the end of the initial extension, the Plan Administrator determines that, due
to matters beyond its control, a decision cannot be rendered within the first
30 day extension period, the period for making the determination may be extended
for up to an additional 30 days. Written notice of the additional extension of
time shall be delivered or mailed within the initial extension period and shall
include an explanation of the circumstances requiring the extension, the date by
which the Plan Administrator expects to render the final decision, the standards
on which entitlement to a benefit is based, unresolved issues that prevent a
decision and any additional information needed to resolve these issues. The
Claimant shall have 45 days to provide such additional information.
               (iii) Required content of the Notice of Adverse Benefit
Determination.
               (1) In general. The notice of adverse benefit determination
shall:
     (A) specify the reason or reasons the claim was denied;
     (B) reference the pertinent Plan provisions upon which the decision was
based;
     (C) describe any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
     (D) indicate the steps to be taken by the Claimant if a review of the
denial is desired, including the time limits applicable thereto; and
     (E) contain a statement of the Claimant’s right to bring a civil action
under ERISA in the event of an adverse determination on review.
If notice of the adverse benefit determination is not furnished in accordance
with the preceding provisions of this Section, the claim shall be deemed
accepted and payment shall be made to the Claimant in accordance with the claim.
               (2) Claim for disability benefits. The notice of adverse benefit
determination shall, in addition to the information specified in (1) above,
disclose any internal rule, guidelines, protocol or similar criterion relied on
in making the adverse determination or a statement that such information will be
provided free of charge upon request.

-15-



--------------------------------------------------------------------------------



 



          (c) Review of a Denied Claim.
               (i) Claim for benefits other than upon disability. If a claim is
denied and a review is desired, the Claimant shall notify the Committee in
writing within 60 days after receipt of written notice of a denial of a claim.
In requesting a review, the Claimant may submit any written comments, documents,
records, and other information relating to the claim, the Claimant feels are
appropriate. The Claimant shall, upon request and free of charge, be provided
reasonable access to, and copies of, all documents, records and other
information that, with respect to the Claimant’s claim for benefits (A) was
relied upon in making the benefit determination, (B) was submitted, considered,
or generated in the course of making the benefit determination, whether or not
actually relied upon in making the determination; or (C) demonstrates compliance
with the administrative processes and safeguards of this claims procedure
(sometimes referred to for purposes of this Section 9 as “Relevant”). The
Committee shall review the claim taking into account all comments, documents,
records and other information submitted by the Claimant, without regard to
whether such information was submitted or considered in the initial benefit
determination.
               (ii) Claim for benefits upon disability. The review procedures in
Section 9(c)(i) above shall apply, except the Claimant shall notify the
Committee in writing within 180 days after receipt of written notice of a denial
of a claim, and no deference shall be given to the initial benefit
determination. The review shall be conducted by a different individual than the
person who made the initial benefit determination or a subordinate of that
person. The following procedures will apply to the review of an adverse benefit
determination:
                    (1) In the case of a claim denied on the grounds of a
medical judgment, the Committee will consult with a health professional with
appropriate training and experience. The health care professional who is
consulted on review will not be the same individual who was consulted, if any,
regarding the initial benefit determination or a subordinate of that individual.
                    (2) A Claimant shall, on request and free of charge, be
given reasonable access to, and copies of, all documents, records, and other
information Relevant to the Claimant’s claim for benefits. If the advice of a
medical or vocational expert was obtained in connection with the initial benefit
determination, the names of each such expert shall be provided on request by the
Claimant, regardless of whether the advice was relied on by the Plan
Administrator.
          (d) Decision on Review.
               (i) Claim for benefits other than upon disability. The Committee
shall provide the Claimant with written notice of its decision on review within
a reasonable period of time, but not later than 60 days after receipt of a
request for a review. An extension of time for making the decision on the
request for review is allowable if special circumstances shall occur, but such
an extension shall not extend beyond 120 days from the date the request for
review is received by the Committee. Written notice of the extension of time
shall be delivered or mailed within 60 days after receipt of the request for
review, indicating the special circumstances requiring an extension and the date
by which the Committee expects to render a determination.

-16-



--------------------------------------------------------------------------------



 



               (ii) Claim for benefits upon disability. The Committee shall
provide the Claimant with written notice of its decision on review within a
reasonable period of time, but not later than 45 days after receipt of a request
for a review. An extension of time for making the decision on the request for
review is allowable if special circumstances shall occur, but such an extension
shall not extend beyond 90 days from the date the request for review is received
by the Committee. Written notice of the extension of time shall be delivered or
mailed within 45 days after receipt of the request for review, indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render a determination.
               (iii) Required content of the Notice of Adverse Benefit
Determination.
                    (1) In general. In the event of an adverse benefit
determination on review, the notice thereof shall (A) specify the reason or
reasons for the adverse determination; (B) reference the specific provisions of
this Plan on which the benefit determination is based; (C) contain a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of all records and other information Relevant
to the Claimant’s claim for benefits; (D) a statement describing any voluntary
appeal procedures offered by the Plan, including the arbitration procedures in
Section 9(f); and (E) inform the Claimant of the right to bring a civil action
under the provisions of ERISA. If notice of the adverse benefit determination is
not furnished in accordance with the preceding provisions of this Section, the
claim shall be deemed accepted and payment shall be made to the Claimant in
accordance with the claim.
                    (2) Claim for disability benefits. The notice of adverse
benefit determination shall, in addition to the information specified in
(1) above, (A) disclose any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination or a statement that such
information will be provided free of charge upon request, and (B) include the
following statement: “You and your Plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”
          (e) Preservation of Remedies. After exhaustion of the claims procedure
as provided herein, nothing shall prevent the Claimant from pursuing any other
legal or equitable remedy otherwise available, including the right to bring a
civil action under Section 502(a) of ERISA, if applicable.
          (f) Elective Arbitration. If a Claimant’s claim described in Section
9(a) is denied pursuant to Sections 9(b) and 9(d) (an “Arbitrable Dispute”), the
Claimant may, in lieu of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA, and as the Claimant’s only further recourse, submit the
claim to final and binding arbitration in the city of San Jose, State of
California, before an experienced employment arbitrator selected in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association. Except as otherwise provided in this Section 9(f) or Section 9(h),
each party shall pay the fees of their respective attorneys, the expenses of
their witnesses and any other expenses connected with the arbitration, but all
other costs of the arbitration, including the fees of the arbitrator, costs of
any record or transcript of the arbitration, administrative fees and other fees
and costs shall be paid in

-17-



--------------------------------------------------------------------------------



 



equal shares by each party (or, if applicable, each group of parties) to the
arbitration. In any Arbitrable Dispute in which the Claimant prevails, the
Company shall reimburse the Claimant’s reasonable attorneys fees and related
expenses. Related expenses shall include, but not be limited to, witness
expenses, fees of the arbitrator, costs of any record or transcript of the
arbitration, administrative fees and other fees and expenses connected with the
arbitration. Arbitration in this manner shall be the exclusive remedy for any
Arbitrable Dispute for which an arbitration is elected. The arbitrator’s
decision or award shall be fully enforceable and subject to an entry of judgment
by a court of competent jurisdiction. Should any party attempt to resolve an
Arbitrable Dispute for which an arbitration is elected by any method other than
arbitration pursuant to this Section, the responding party shall be entitled to
recover from the initiating party all damages, expenses and attorneys fees
incurred as a result.
          (g) Legal Action. Prior to a Change in Control, except to enforce an
arbitrator’s award, no actions may be brought by a Claimant in any court with
respect to an Arbitrable Dispute that is arbitrated.
          (h) Following a Change in Control. Upon the occurrence of a Change in
Control, an independent party selected jointly by the Participants in the Plan
prior to the Change in the Control and the Committee or the Plan Administrator
or other appropriate person shall assume all duties and responsibilities of the
Committee or Plan Administrator under this Section 9 and actions may be brought
by a Claimant in any appropriate court with respect to an Arbitrable Dispute
that is arbitrated. After a Change in Control, if any person or entity has
failed to comply (or is threatening not to comply) with any of its obligations
under the Plan, or takes or threatens to take any action to deny, diminish or to
recover from any Participant the benefits intended to be provided thereunder,
the Company shall reimburse the Participant for reasonable attorneys fees and
related costs incurred in the pursuance or defense of the Participant’s rights.
If the Participant does not prevail, attorneys fees shall also be payable under
the preceding sentence to the extent the Participant had reasonable
justification for pursuing its claim, but only to the extent that the scope of
such representation was reasonable.
     10. Effective Date.
          The Plan (as amended and restated herein) shall be effective as of
December 1, 2008.
Flextronics International USA, Inc.

                  By:   /s/ Michael McNamara         Michael McNamara       
President     

-18-